Citation Nr: 1727914	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to in-service herbicide agent exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to in-service herbicide agent exposure and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to in-service herbicide agent exposure and/or as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as due to in-service herbicide agent exposure and/or as secondary to diabetes mellitus.

5.  Entitlement to service connection for residuals of a cerebral infarction, claimed as due to in-service herbicide agent exposure and/or as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

In October 2015, the Veteran testified before the undersigned Veterans Law Judge, by videoconference.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran claims that he developed disabilities due to exposure to herbicide agents during the Vietnam War while serving aboard the U.S.S. Cochrane, a ship that was positioned in Da Nang Harbor from July 1969 to September 1969.  The Veteran has indicated that he was exposed to the air in the harbor for long periods due to his duties outside the ship and problems with the ship's interior ventilation system.  Additionally, the Veteran has testified that he had to drink boiled harbor water due to a malfunction of the ship's desalinization equipment.  

In support of his claim, the Veteran submitted a report from the Blue Water Navy Vietnam Veterans Association titled "The Da Nang Harbor Report."  According to this report, when ships from offshore entered Da Nang Harbor, they were surrounded by a floating mass of herbicides clinging to oil and other debris.  The report states that crews serving in these waters were more likely than not exposed to toxins from dioxin molecules arising from the water.  The report also suggests that dioxin from the northern sector of Da Nang air base, where Agent Orange was stored and loaded onto spray planes, ran off into drainage pathways that led to Da Nang Harbor.  

Due to the statements and evidence of record, the Board finds that this matter must be remanded for a professional opinion regarding the likelihood of herbicide agent exposure.   

Accordingly, the case is REMANDED for the following action:

1.  Make the claims file available to an expert deemed appropriate to address matters concerning herbicide agent exposure.  The AOJ should obtain a professional opinion from the designated expert as to the likelihood, based upon the documented location of the U.S.S. Cochrane, that the Veteran was actually exposed to herbicides based upon possible ingestion (i.e., drinking boiled harbor water) and inhalation (i.e., exposure from wind/air.

In determining the latter likelihood, the expert should consider the Veteran's statements regarding his various theories of exposure to Agent Orange and the report entitled "Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam."

The expert's opinion should be accompanied by a supporting rationale.

2.  If the expert opinion yields an estimate of the Veteran's exposure to herbicides, obtain a medical opinion, based upon the level of exposure, as to whether it is at least as likely as not that the Veteran developed any of the disabilities of diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, and residuals of a cerebral infarction as a result of such exposure.

The medical opinion should be accompanied by a supporting rationale.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




